Title: From George Washington to Colonel John Glover, 17 September 1776
From: Washington, George
To: Glover, John



Sir.
Head Quarters Col. Morriss’s Sept. 17th 1776.

On the receipt of your letter communicating the intelligence from Col. Durkie, respecting the desertion of the militia from Powles hook, I have ordered Col. Williams regiment of militia, amounting to about five hundred men, to march immedy, as a reinforcement to Col. Durkie; Col. Knox will direct what shot & shells, are to be sent over, & I shall give orders that boats be prepared to transport the waggons. Col. Putnam has marked out some works, near Burdetts ferry in order to defend & secure that post; These I request and desire may be carried on with all possible expedition; I think your incampment on the low grounds is altogether improper, and ought to be removed immediately to the heights as I am clear of opinion that when you are attacked by the enemy, it will be in your rear. Yr hhble Servt

Go: Washington


P.S. Col. Glover will send the letters to Col. Durkie & Genl Mercer immediately.

